     Case 1:21-cv-00705-NONE-JLT Document 12 Filed 09/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11 ALLAN WILLIAMS,                                    Case No. 1:21-cv-00705 NONE JLT
12                 Plaintiff,                         ORDER GRANTING STIPULATION TO
                                                      SET ASIDE DEFAULT. (Doc. 11)
13          v.
                                                      ORDER SETTING MANDATORY
14 JAYDIV INC.,                                       SCHEDULING CONFERENCE
15                 Defendant.

16

17          Based upon the stipulation of the parties, the Court ORDERS:

18          1.     The default entered against the defendant is SET ASIDE.

19          2.     The defendant SHALL file a responsive pleading within 10 days.

20          3.     The Court sets the mandatory scheduling conference on November 22, 2021 at

21 9:00 a.m. All other requirements of the Court’s order (Doc. 3) remain in place.

22

23 IT IS SO ORDERED.

24      Dated:    September 20, 2021                             _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28
